TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00138-CR




                                    William Ray Nobles, Appellant

                                                     v.

                                     The State of Texas, Appellee


      FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
          NO. B-96-0565-S, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING




                Appellant William Ray Nobles was placed on deferred adjudication community supervision

after he pleaded guilty to two counts of sexual assault of a child. See Tex. Pen. Code Ann. ' 22.011 (West

Supp. 2002). Later, after a hearing on the State=s motion, the district court revoked supervision,

adjudicated appellant guilty, and imposed a sentence of six years= imprisonment.

                Appellant=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of
counsel=s brief was delivered to appellant, and appellant was advised of his right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.

                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The judgment of conviction is affirmed.




                                                 Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Affirmed

Filed: November 21, 2002

Do Not Publish




                                                     2